

Exhibit 10.1
[EXECUTION COPY]
        
AMENDMENT NO. 3 dated as of December 5, 2018 (this “Amendment”), to the CREDIT
AGREEMENT dated as of April 20, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among COMPASS MINERALS
INTERNATIONAL, INC., a Delaware corporation (the “US Borrower”), COMPASS
MINERALS CANADA CORP., a corporation continued and amalgamated under the laws of
the province of Nova Scotia, Canada (the “Canadian Borrower”), COMPASS MINERALS
UK LIMITED, a company incorporated under the laws of England and Wales (the “UK
Borrower” and, together with the US Borrower and the Canadian Borrower, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders and as collateral agent for the Secured
Parties. Capitalized terms used in this Amendment but not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.
WHEREAS pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrowers on the terms and subject to the conditions set forth
therein;
WHEREAS the Borrowers have requested that the Lenders amend certain provisions
of the Credit Agreement; and
WHEREAS the Required Lenders are willing to make such amendments to the Credit
Agreement, on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1. Amendments to the Credit Agreement.


(a)The definition of “Available Amount” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the text in each of clauses (f) and (h) of such
definition with the following text: “[reserved];”


(b)The definition of “Consolidated Adjusted EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended by (i) adding the text “(except in the case
of subclause (a)(x) below)” immediately after the text “for such period” in the
lead-in to clause (a) of such definition; (ii) deleting the text “and” at the
end of subclause (a)(viii) of such definition; and (iii) inserting a new
subclause (a)(x) immediately after subclause (a)(ix) of such definition to read
in its entirety as follows:



--------------------------------------------------------------------------------

2


“(x) any reduction in Consolidated Net Income (as determined in good faith by
the US Borrower) resulting from the labor strike of unionized employees at the
Goderich Mine that commenced on April 27, 2018, and ended on July 16, 2018;
provided that the aggregate increase to Consolidated Adjusted EBITDA pursuant to
this subclause (a)(x) shall not exceed (A) $15,000,000 for the fiscal quarter of
the US Borrower ended September 30, 2018, (B) $15,000,000 for the fiscal quarter
of the US Borrower ending December 31, 2018, and (C) $20,000,000 for the fiscal
quarter of the US Borrower ending March 31, 2019 (it being understood and agreed
that Consolidated Adjusted EBITDA shall not be increased pursuant to this
subclause (a)(x) for any other fiscal quarter of the US Borrower); and”


(c)The definition of “Secured Hedge Agreement” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text “interest rate” in such
definition.


(d)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


(e)Clause (g) of Section 5.02 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows (new text is in bold/underline, and
deleted text is in strikethrough):


(g) promptly, (i) such additional information regarding the business, financial,
legal or corporate affairs of the US Borrower or any of its Restricted
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request or
(ii) such information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the PATRIOT Act or other applicable
anti-money laundering laws as the Administrative Agent or any Lender may from
time to time reasonably request.


(f)Clause (b) of Section 5.03 of the Credit Agreement is hereby amended to add
“and” at the end thereof and Section 5.03 of the Credit Agreement is hereby
amended by adding the following new clause (c) in the appropriate alphabetical
order:


(c) any change in the Persons identified in the Beneficial Ownership
Certification most recently provided, if any, that would result in a change to
the list of beneficial owners identified therein (and notwithstanding the
following paragraph, no statement of a Responsible Officer referred to in the
following paragraph shall be required to be delivered in connection therewith);
provided that



--------------------------------------------------------------------------------

3


no written notice shall be required pursuant to this clause (c) in the case such
change in Persons is publicly available on the SEC’s EDGAR website at
http://www.sec.gov;


(g)Clause (f) of Section 6.04 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows (new text is in bold/underline, and
deleted text is in strikethrough):


(f) any Disposition of other assets (other than (x) Equity Interests in any
Domestic Restricted Subsidiary or any Canadian Restricted Subsidiary unless, in
each case, all Equity Interests in such Restricted Subsidiary (other than
directors’ qualifying shares) are sold; provided that no Disposition of the
Equity Interests in the Canadian Borrower or, except as expressly permitted
under clause (iv) of the proviso to this clause (f), the UK Borrower shall be
permitted under this clause (f), (y) Equity Interests in any Foreign Subsidiary
in excess of 49% of the Equity Interests in such Foreign Subsidiary, unless all
Equity Interests in such Restricted Subsidiary (other than directors’ qualifying
shares) are sold and (yz) the Goderich Mine) for fair market value; provided
that (i) no Event of Default exists or would result therefrom, (ii) with respect
to any Disposition pursuant to this Section 6.04(f), at least 75% of the total
consideration for any such Disposition (or, solely in the case of any
Disposition of any Non-Core Assets, at least 50% of the total consideration for
any such Disposition) shall be received by the US Borrower and its Restricted
Subsidiaries in the form of cash and Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than Liens permitted by Section
6.02); provided, however, that for the purposes of this clause (ii), the
following shall be deemed to be cash: (A) any liabilities (as shown on the most
recent balance sheet of the US Borrower and its Restricted Subsidiaries provided
hereunder or in the footnotes thereto) of the US Borrower or any Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the US Borrower and all of
its Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the US Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by the
US Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 30 days following the
closing of the applicable Disposition and (C) any Designated Non-Cash
Consideration received by the US Borrower or the applicable Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
$25,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash consideration, (iii) the
requirements of Section 2.11(a), to the extent applicable, are complied with in
connection therewith; provided, however, that this clause (iii) shall not apply
to any Disposition of assets of the UK Business if, after giving



--------------------------------------------------------------------------------

4


pro forma effect to such Disposition, the Consolidated Total Leverage Ratio
determined on a pro forma basis as of the last day of the most recently ended
Test Period would be less than or equal to 3.00:1.00, and (iv) in the case of
the Disposition of the Equity Interests in the UK Borrower (the “UK Borrower
Disposition”), (A) the US Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying (and the Administrative Agent
shall be satisfied) that no Loans made to the UK Borrower are outstanding as of
the date of the UK Borrower Disposition and all interest, fees and any other
amounts payable by the UK Borrower under this Agreement and the other Loan
Documents and accrued as of the date of the UK Borrower Disposition have been
paid in full in cash and (B) immediately after the consummation of the UK
Borrower Disposition, the UK Borrower shall cease to be a Borrower under this
Agreement and the other Loan Documents and shall cease to have any right to have
any Loans or other Credit Extensions made to it hereunder or under any other
Loan Document and (v) in connection with the sale of less than all the Equity
Interests of any Foreign Subsidiary permitted under this clause (f), the Net
Cash Proceeds thereof shall be applied to prepay the Term Loans in accordance
with Section 2.11(a) (without giving effect to the reinvestment rights set forth
in such Section 2.11(a)) and, to the extent of any such Net Cash Proceeds
remaining, to make a voluntary prepayment of the Revolving Loans in accordance
with Section 2.10(a);


(h)Section 6.05 of the Credit Agreement is hereby amended by replacing clause
(h) of such Section in its entirety with the following text:


“(h)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the US Borrower may make Restricted Payments in an
aggregate amount not to exceed (x) in the fiscal quarter of the US Borrower
ending December 31, 2018, $25,000,000 (less the amount of prepayments of
Indebtedness made in reliance on subclause (x) of clause (iii) of Section
6.07(a) during such fiscal quarter) and (y) in any fiscal year of the US
Borrower (commencing with the fiscal year of the US Borrower ending December 31,
2019), $100,000,000 (less the amount of prepayments of Indebtedness made in
reliance on subclause (y) of clause (iii) of Section 6.07(a) during such fiscal
year); provided that, in the case of subclauses (x) and (y), the US Borrower is
in pro forma compliance with the financial covenants set forth in Section 6.13,
recomputed as of the last day of the most recently ended Test Period (it being
understood that if no Test Period cited in Section 6.13 has passed, the
covenants in Section 6.13 for the first Test Period cited in Section 6.13 shall
be satisfied as of the last day of the most recently ended four-fiscal-quarter
period ended on or prior to the making of such Restricted Payment), both before
and after giving effect to such Restricted Payments;”


(i)Section 6.07 of the Credit Agreement is hereby amended by replacing clause
(a)(iii) of such Section in its entirety with the following text:





--------------------------------------------------------------------------------

5


“(iii)    so long as no Event of Default shall have occurred and be continuing
or would result therefrom, the US Borrower or any Restricted Subsidiary may
prepay any Junior Indebtedness in an aggregate amount not to exceed (x) in the
fiscal quarter of the US Borrower ending December 31, 2018, $25,000,000 (less
the amount of Restricted Payments made in reliance on subclause (x) of Section
6.05(h) during such fiscal quarter) and (y) in any fiscal year of the US
Borrower (commencing with the fiscal year of the US Borrower ending December 31,
2019), the greater of $100,000,000 and 6% of Consolidated Total Assets (less the
amount of Restricted Payments made in reliance on subclause (y) of Section
6.05(h) during such fiscal year); provided that, in the case of subclauses (x)
and (y), the US Borrower is in pro forma compliance with the financial covenants
set forth in Section 6.13, recomputed as of the last day of the most recently
ended Test Period (it being understood that if no Test Period cited in Section
6.13 has passed, the covenants in Section 6.13 for the first Test Period cited
in Section 6.13 shall be satisfied as of the last day of the most recently ended
four-fiscal-quarter period ended on or prior to the making of such Restricted
Payment), both before and after giving effect to such prepayment;”
SECTION 2. Representations and Warranties. Each Borrower represents and warrants
to the Administrative Agent and to each of the Lenders that (a) this Amendment
has been duly authorized, executed and delivered by an authorized officer of
such Borrower and constitutes a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally, regardless of whether
considered in a proceeding in equity or at law and (b) to the best knowledge of
the Borrowers, the information included (or to be included) in the Beneficial
Ownership Certification provided to the Administrative Agent and the Lenders (as
required by Section 4 below) is (or will be) true and correct in all respects.


SECTION 3. Effectiveness. This Amendment shall become effective as of the date
(the “Amendment Effective Date”):


(a)the Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of each Borrower, the
Administrative Agent and the Required Lenders;


(b)as of the Amendment Effective Date, no Default or Event of Default shall have
occurred and be continuing;


(c)each representation and warranty set forth in Section 2 hereof and each other
representation and warranty made by any Loan Party in or pursuant to the Loan
Documents is true and correct in all material respects on and as of the
Amendment Effective Date, except to the extent such representation and warranty
expressly relates to an earlier date (in which case such representation and
warranty is true and correct in all material respects as of such earlier date);
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and



--------------------------------------------------------------------------------

6


correct (after giving effect to any qualification therein) in all respects on
such respective dates; and


(d)the fees and expenses required to be paid pursuant to Section 8 hereof shall
have been paid on or substantially simultaneously with (but in no event later
than) the Amendment Effective Date.


SECTION 4. Beneficial Ownership Certification. To the extent that any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
(as referenced in Section 1(c) above), the US Borrower hereby agrees to deliver
to the Administrative Agent and any Lender that has requested, in a written
notice to the US Borrower, a Beneficial Ownership Certification (as referenced
in Section 1(c) above) in relation to the Borrowers, a Beneficial Ownership
Certification not later than ten Business Days after the Amendment Effective
Date, in the case of the Administrative Agent, or not later than ten Business
Days after the date such written notice is received by the US Borrower, in the
case of any Lender (or, in each case, such later date as the Administrative
Agent may agree to in its sole discretion).


SECTION 5. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the US Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the US Borrower or any
other Loan Party to any future consent to, or waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. After the date hereof, any reference in the
Loan Documents to the Credit Agreement shall mean the Credit Agreement as
modified hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.


SECTION 6. Applicable Law; Submission to Jurisdiction and Waivers; Waiver of
Jury Trial. (a) THIS AMENDMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATING TO THIS AMENDMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.


(b)EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.13 AND 9.16 OF THE
CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.


SECTION 7. Counterparts; Amendment. This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts
(including



--------------------------------------------------------------------------------

7


by facsimile or other electronic means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Amendment by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof. This Amendment may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by each
Borrower, the Administrative Agent and the Required Lenders.


SECTION 8. Fee; Expenses. (a) The US Borrower hereby agrees to pay to the
Administrative Agent, for the account of each Lender that returns a copy of this
Amendment duly executed by such Lender prior to 5:00 p.m., New York City time,
on December 4, 2018, an amendment fee (the “Amendment Fee”) equal to 0.125% of
the sum of (i) the aggregate principal amount of the Term Loans of such Lender
and (ii) the aggregate amount of the Revolving Commitments of such Lender, in
each case immediately prior to the Amendment Effective Date. The Amendment Fee
will be paid in immediately available funds on, and subject to the occurrence
of, the Amendment Effective Date and shall not be refundable.


(b)The US Borrower hereby agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Amendment to the
extent required under Section 9.05 of the Credit Agreement.


SECTION 9. Headings. The Section headings used in this Amendment are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.




[Signature Pages Follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


COMPASS MINERALS INTERNATIONAL, INC.
By
 
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Chief Financial Officer





COMPASS MINERALS CANADA CORP.
By
 
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Chief Financial Officer and Treasurer





COMPASS MINERALS UK LIMITED
By
 
/s/ Richard Thomson
 
Name: Richard Thomson
 
Title: Director and Secretary









[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., in its respective capacities as Administrative Agent,
a Revolving Lender and a Term Lender
By
 
/s/ Kathrine L. Hurley
 
Name: Kathrine L. Hurley
 
Title: Vice President
 
 
 
 









[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT




ING Capital LLC

 
By:
/s/ Remko Van de Water
 
Name: Remko Van de Water
 
Title: Managing Director



 
By:
/s/ Remco Meeuwis
 
Name: Remco Meeuwis
 
Title: Director









[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT




BRANCH BANKING AND TRUST COMPANY
Lender Name



 
By:
/s/ John P. Malloy
 
Name: John P. Malloy
 
Title: Senior Vice President















[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT




PNC Bank, National Association



 
By:
/s/ Matt Corcoran
 
Name: Matt Corcoran
 
Title: Senior Vice President





For Lenders that require an additional signature:





 
By:
 
 
Name:
 
Title:





[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT




Bank of America, N.A.
Lender Name





 
By:
/s/ Alok Jain
 
Name: Alok Jain
 
Title: Senior Vice President







For Lenders that require an additional signature:



 
By:
 
 
Name:
 
Title:



[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT






U.S. Bank National Association
Lender Name



 
By:
/s/ Tim Landro
 
Name: Tim Landro
 
Title: Vice President







[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT




COÖPERATIVE RABOBANK U.A.,
NEW YORK BRANCH
Lender Name





 
By:
/s/ Timothy Devane
 
Name: Timothy Devane
 
Title: Executive Director







For Lenders that require an additional signature:



 
By:
/s/ Pacella Lehane
 
Name: Pacella Lehane
 
Title: Vice President







[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT






GOLDMAN SACHS LENDING PARTNERS LLC
Lender Name



 
By:
/s/ Jamie Minieri
 
Name: Jamie Minieri
 
Title: Authorized Signatory





[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT




The Bank of Nova Scotia



 
By:
/s/ Paula Czach
 
Name: Paula Czach
 
Title: Managing Director







[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT






Bank of Montreal
Lender Name





 
By:
/s/ Joshua Hovermale
 
Name: Joshua Hovermale
 
Title: Director







[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT






Wells Fargo Bank, N.A.
Lender Name





 
By:
/s/ Timothy Ross
 
Name: Timothy Ross
 
Title: Vice President





[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT






BOKF N.A.
Lender Name





 
By:
/s/ Ryan W. Humphrey
 
Name: Ryan W. Humphrey
 
Title: Vice President







For Lenders that require an additional signature:



 
By:
 
 
Name:
 
Title:





[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT






Llyods Bank Corporate Markets plc
Lender Name





 
By:
/s/ Erin Walsh
 
Name: Erin Walsh
 
Title: Assistant Vice President
 
Transaction Execution
 
Category A
 
W004



 
By:
/s/ Daven Popat
 
Name: Daven Popat
 
Title: Senior Vice President
 
Transaction Execution
 
Category A
 
P003







[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT




Morgan Stanley Bank North America
Lender Name



 
By:
/s/ Jake Dowden
 
Name: Jake Dowden
 
Title: Authorized Signatory







For Lenders that require an additional signature:



 
By:
 
 
Name:
 
Title:



[Compass - Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE AMENDMENT NO. 3 TO THE CREDIT AGREEMENT DATED AS OF
APRIL 20, 2016 (AS AMENDED), AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS
MINERALS CANADA CORP., COMPASS MINERALS UK LIMITED, THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT




Fifth Third Bank
Lender Name





 
By:
/s/ Lafayette J. Ford
 
Name: Lafayette J. Ford
 
Title: Director







For Lenders that require an additional signature:



 
By:
 
 
Name:
 
Title:







[Compass - Amendment No. 3 Signature Page]

